      Case 3:16-cv-00580-AC      Document 570   Filed 05/31/19   Page 1 of 4



Robert C. Weaver, Jr., OSB #801350
E-Mail: rweaver@gsblaw.com
Gary I. Grenley, OSB #751380
E-Mail: ggrenley@gsblaw.com
Paul H. Trinchero, OSB #014397
E-Mail: ptrinchero@gsblaw.com
Eryn Karpinski Hoerster, OSB #106126
E-Mail: ehoerster@gsblaw.com
Daniel L. Keppler, OSB #923537
E-Mail: dkeppler@gsblaw.com
Garvey Schubert Barer
121 SW Morrison Street, Eleventh Floor
Portland, Oregon 97204-3141
Telephone: (503) 228-3939

Peter A. Wald (admitted pro hac vice)
E-Mail: peter.wald@lw.com
Gavin M. Masuda (admitted pro hac vice)
E-Mail: gavin.masuda@lw.com
Latham & Watkins LLP
505 Montgomery Street, Suite 2000
San Francisco, California 94111
Telephone: (415) 391-0600

Attorneys for Defendant Deloitte & Touche LLP
(Additional Counsel Listed on Signature Page)

                         UNITED STATES DISTRICT COURT
                              DISTRICT OF OREGON
                              PORTLAND DIVISION

LAWRENCE P. CIUFFITELLI, for himself      Case No. 3:16-cv-00580-AC
and as Trustee of CIUFFITELLI
REVOCABLE TRUST, et al.,
                                          UNOPPOSED MOTION TO EXTEND
                Plaintiffs,               DEADLINE TO RESPOND TO
      v.                                  PLAINTIFFS’ MOTION FOR
                                          PRELIMINARY APPROVAL OF
DELOITTE & TOUCHE LLP;                    PARTIAL SETTLEMENT
EISNERAMPER LLP; SIDLEY AUSTIN            (INTEGRITY BANK)
LLP; TONKON TORP LLP; TD
AMERITRADE, INC.; INTEGRITY BANK
& TRUST; and DUFF & PHELPS, LLC

                Defendants.



UNOPPOSED MOTION TO EXTEND TIME TO RESPOND TO
PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL
         Case 3:16-cv-00580-AC          Document 570        Filed 05/31/19   Page 2 of 4




                                    LR 7-1 CERTIFICATION

        Pursuant to Local Rule 7-1, counsel for Defendants Deloitte & Touche LLP, Sidley

Austin, LLP, EisnerAmper LLP, Duff & Phelps, LLC, and TD Ameritrade, Inc. (collectively, the

“Non-Settling Defendants”), certify that the parties have conferred with Plaintiffs and with

Integrity Bank, who do not oppose this request for an extension of time.

                                             MOTION

        The Non-Settling Defendants move the Court for an order extending the deadline for

them to respond to Plaintiffs’ Motion for Preliminary Approval of Partial Settlement (Integrity

Bank) (the “Integrity Settlement Motion”) by two additional weeks, from June 3, 2019 to June

17, 2019.

                                        MEMORANDUM

        The Non-Settling Defendants request a further two-week extension to file any response to

the Integrity Settlement Motion. Plaintiffs and Integrity Bank do not oppose this brief extension.

This Joint Motion is made in good faith and not for any improper purpose or delay. No prejudice

will result to any party if the Court grants this Joint Motion.



Dated: May 31, 2019                                    Respectfully submitted,

THE FERRANTI FIRM LLC                                  GARVEY SCHUBERT BARER, P.C.

By: s/ William P. Ferranti                             By: s/ Robert C. Weaver, Jr.
William P. Ferranti, OSB No. 160069                    Robert C. Weaver, Jr., OSB No. 801350
1819 SW 5th Avenue, Suite 403                          Gary I. Grenley, OSB No. 751380
Portland, OR 97201                                     Paul H. Trinchero, OSB No. 014397
Telephone: (503) 877-9220                              Eryn Karpinski Hoerster, OSB No. 106126
Email: wpf@ferrantiappeals.com                         Daniel L. Keppler, OSB No. 923537
                                                       121 SW Morrison Street, 11th Floor
–And–                                                  Portland, OR 97204
                                                       Telephone: (503) 228-3939
                                                       Email: rweaver@gsblaw.com

Page 2 – UNOPPOSED MOTION TO EXTEND TIME TO RESPOND TO
PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL
        Case 3:16-cv-00580-AC      Document 570      Filed 05/31/19    Page 3 of 4




Linda T. Coberly (admitted pro hac vice)         ggrenley@gsblaw.com
Joanna Rubin Travalini (admitted pro hac vice)   ptrinchero@gsblaw.com
WINSTON & STRAWN LLP                             ehoerster@gsblaw.com
35 West Wacker Drive                             dkeppler@gsblaw.com
Chicago, IL 60601
Telephone:(312) 558-5600                         –And–
Email: lcoberly@winston.com
jtravalini@winston.com                           Peter A. Wald (admitted pro hac vice)
                                                 Gavin M. Masuda (admitted pro hac vice)
Attorneys for Defendant EisnerAmper              Nicole C. Valco (admitted pro hac vice)
LLP                                              Marcy C. Priedeman (admitted pro hac vice)
                                                 LATHAM & WATKINS LLP
                                                 505 Montgomery Street, Suite 2000
                                                 San Francisco, CA 94111-6538
                                                 Telephone: (415) 391-0600
                                                 Email: peter.wald@lw.com
                                                 gavin.masuda@lw.com
                                                 nicole.valco@lw.com
                                                 marcy.priedeman@lw.com

                                                 –And–

                                                 Nicholas J. Siciliano (admitted pro hac vice)
                                                 LATHAM & WATKINS LLP
                                                 330 North Wabash Avenue, Suite 2800
                                                 Chicago, IL 60611
                                                 Telephone: (312) 876-7700
                                                 Email: nicholas.siciliano@lw.com

                                                 Attorneys for Defendant Deloitte & Touche LLP

HARRANG LONG GARY RUDNICK P.C.                   MARKOWITZ HERBOLD PC

By: s/ Sharon A. Rudnick                         By: s/ Chad M. Colton
William F. Gary, OSB No. 770325                  Chad M. Colton
Sharon A. Rudnick, OSB No. 830835                David B. Markowitz
360 E. 10th Avenue, Suite 300                    Jeffrey M. Edelson
Eugene, OR 97401-3273                            1211 SW Fifth Avenue, Suite 3000
Telephone: (541) 485-0220                        Portland, OR 97204
Email: william.f.gary@harrang.com                Email: chadcolton@markowitzherbold.com
sharon.rudnick@harrang.com                       davidmarkowitz@markowitzherbold.com
                                                 jeffedelson@markowitzherbold.com
–And–
                                                 –And–




Page 3 – UNOPPOSED MOTION TO EXTEND TIME TO RESPOND TO
PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL
        Case 3:16-cv-00580-AC       Document 570     Filed 05/31/19   Page 4 of 4




Stephen V. D’Amore (admitted pro hac vice)       Bruce A. Abbott (admitted pro hac vice)
Scott M. Ahmad (admitted pro hac vice)           Brad D. Brian (admitted pro hac vice)
WINSTON & STRAWN LLP                             Zachary M. Briers (admitted pro hac vice)
35 West Wacker Drive                             Trevor N. Templeton (admitted pro hac vice)
Chicago, IL 60601                                Michael R. Doyen (admitted pro hac vice)
Telephone: (312) 558-6468                        Lauren M. Harding (admitted pro hac vice)
Email: sdamore@winston.com                       Alexander S. Gorin (admitted pro hac vice)
Scott.ahmad@wisnton.com                          MUNGER TOLLES & OLSON LLP
                                                 350 South Grand Avenue, 50th Floor
Andrew C. Nichols (admitted pro hac vice)        Los Angeles, CA 90071
WINSTON & STRAWN LLP                             Email: bruce.abbott@mto.com
1700 K Street NW                                 brad.brian@mto.com
Washington, D.C. 20006-3817                      zachary.briers@mto.com
Email: anichols@winston.com                      trevor.templeton@mto.com
                                                 michael.doyen@mto.com
Attorneys for Defendant Duff & Phelps, LLC       lauren.harding@mto.com
                                                 alex.gorin@mto.com
HART WAGNER LLP
                                                 Attorneys for Defendant Sidley Austin LLP
By: s/ Matthew J. Kalmanson
Matthew J. Kalmanson, OSB No. 041280
Lindsay H. Duncan, OSB No. 120974
1000 SW Broadway, Twentieth Floor
Portland, OR 97205
Telephone: (503) 222-4499
Email: mjk@hartwagner.com
lhd@hartwagner.com

Bruce M. Bettigole (admitted pro hac vice)
Nicholas T. Christakos (admitted pro hac vice)
Adam C. Pollet (admitted pro hac vice)
Gail L. Westover (admitted pro hac vice)
EVERSHEDS SUTHERLAND (US) LLP
700 Sixth Street, NW, Suite 700
Washington, DC 20001
Telephone: (202) 383-0100
Email: brucebettigole@eversheds-sutherland.com
nicholaschristakos@eversheds-sutherland.com
adampollet@eversheds-sutherland.com
gailwestover@eversheds-sutherland.com

Attorneys for Defendant TD Ameritrade, Inc.




Page 4 – UNOPPOSED MOTION TO EXTEND TIME TO RESPOND TO
PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL
